COURT OF APPEALS
                    SECOND DISTRICT OF TEXAS
                            FORT WORTH

                          NO. 02-14-00015-CV


TWI XVIII, INC.; TEXAS WINGS,                    APPELLANTS
INC.; MICHAEL HERRICK; KELLY
HALL; AND JOHN N. CROWDER,
INDIVIDUALLY AND IN HIS
CAPACITY AS TRUSTEE FOR
EMILY CROWDER TRUST AND
THE JOHN CROWDER III TRUST

                                    V.

CARROLL FAMILY INVESTMENTS,                        APPELLEE
LTD., SUCCESSOR BY MERGER
TO CHRISTOPHER S. CARROLL
NUMBER 1, LTD.


                                ------------

        FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                  TRIAL COURT NO. 2012-10921-16


                          NO. 02-14-00213-CV


IN RE KELLY HALL & JOHN                            RELATORS
CROWDER


                                ------------
                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 2012-10921-16

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Real Party In Interest’s And Appellee’s Motion To

Dismiss,” which is unopposed by the appellants and relators. It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal and

the petition for writ of mandamus.2 See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: MCCOY, GARDNER, and WALKER, JJ.

DELIVERED: November 26, 2014




      1
       See Tex. R. App. P. 47.4.
      2
      Our decision to grant the motion to dismiss renders moot any earlier
motions still pending in this court.

                                    2